In a derivative stockholder’s action, William Marco, as the administrator of the estate of a deceased stockholder of the Blue Ridge Corporation, and as the substituted appellant for plaintiff, Ida Marco, the former administratrix of said estate; and the two corporate defendants, Blue Ridge Corporation and Ridge Realization Corporation, appeal from an order of the Supreme Court, Kings County, dated April 21, 1960, granting the motion of defendants Sachs, Weinberg and Catchings: (a) to vacate a prior order, dated January 3, 1958, directing inter alia the entry of judgment herein dismissing the complaint, by reason of the willful failure of said Ida Marco, as plaintiff, to appear for examination before trial; (b) to vacate the judgment thereafter entered on January 7, 1958, pursuant to said prior order; and (c) to vacate all other proceedings in the action taken after January 4, 1956, on the ground that the court lacked jurisdiction by reason of the termination of the action and the dismissal of the complaint on January 4, 1956, pursuant to rule 302 of the Rules of Civil Practice and rule 17 of the Kings County Supreme Court Rules. Order of April 21, 1960, affirmed, without costs. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur. [25 Misc 2d 763.]